IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-92-501-CV



MARK POINTER AND FIRST BAPTIST CHURCH OF HEATH,

	APPELLANTS

vs.



MELANIE KANE,

	APPELLEE


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT

NO. 487,285, HONORABLE JOE B. DIBRELL, JR., JUDGE PRESIDING

 


PER CURIAM


	The parties have filed a joint motion to dismiss this appeal.  The motion is granted. 
Tex. R. App. P. 59(a).
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Aboussie and Jones
Dismissed on Joint Motion
Filed:   December 15, 1993
Do Not Publish